Exhibit 10.57

 

FAO SCHWARZ, INC. SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of April 23, 2003, is made by FAO Schwarz,
Inc. (fka Toy Soldier, Inc.), a Delaware corporation (“Grantor”), in favor of
KBB Retail Assets Corp. (fka F.A.O. Schwarz), a New York corporation (the
“Subordinated Secured Party”), the holder of that certain Subordinated Note (the
“Subordinated Note”) issued by Grantor pursuant to the Plan (as defined below)
to Subordinated Secured Party, with reference to the following facts:

 

RECITALS

 


A.                                   PURSUANT TO THE ASSET PURCHASE AGREEMENT BY
AND AMONG GRANTOR, FAO, INC. (FKA RIGHT START, INC.), A DELAWARE CORPORATION
(THE “PARENT”), ROYAL VENDEX KBB N.V., A NETHERLANDS CORPORATION, QUALITY
FULFILLMENT SERVICES, INC., A VIRGINIA CORPORATION (“QFS”) AND THE SUBORDINATED
SECURED PARTY, DATED NOVEMBER 19, 2001 (THE “ASSET PURCHASE AGREEMENT”), THE
SUBORDINATED SECURED PARTY AND QFS AGREED TO ACCEPT, IN PARTIAL PAYMENT OF THE
INITIAL PURCHASE PRICE (AS DEFINED IN THE ASSET PURCHASE AGREEMENT), CERTAIN
SUBORDINATED NOTES.

 


B.                                     ON JANUARY 13, 2003 THE PARENT AND
GRANTOR COMMENCED THEIR RESPECTIVE REORGANIZATION CASES BY FILING VOLUNTARY
PETITIONS FOR RELIEF UNDER CHAPTER 11 OF THE BANKRUPTCY CODE.


 


C.                                     THE SUBORDINATED NOTE IS BEING ISSUED TO
THE SUBORDINATED SECURED PARTY PURSUANT TO THE PARENT’S AND THE GRANTOR’S FIRST
AMENDED JOINT PLAN OF REORGANIZATION AS CONFIRMED ON APRIL 4, 2003 BY THE UNITED
STATES BANKRUPTCY COURT DISTRICT OF DELAWARE IN CASE NO. 03-10119(LK) (THE
“PLAN”) IN COMPROMISE OF THE EARLIER ISSUED SUBORDINATED NOTES ISSUED BY
GRANTOR.


 


D.                                    THE PLAN REQUIRES THAT GRANTOR ENTER INTO
THIS SECURITY AGREEMENT AND GRANT SECURITY INTERESTS TO THE SUBORDINATED SECURED
PARTY AS HEREIN PROVIDED.


 


E.                                      THE SECURITY INTERESTS CREATED UNDER
THIS SECURITY AGREEMENT ARE JUNIOR AND SUBORDINATED AS SPECIFIED IN SECTION 8
HEREOF.


 

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which hereby is acknowledged, Grantor hereby represents, warrants, covenants,
agrees, assigns and grants as follows:

 

1.                                       Definitions.  Terms defined in the
Subordinated Note and not otherwise defined in this Agreement shall have the
meanings defined for those terms in the Subordinated Note.  Terms defined in the
New York Uniform Commercial Code and not otherwise defined in this Agreement or
in the Subordinated Note shall have the meanings defined for those terms in the
New York Uniform Commercial Code.  As used in this Agreement, the following
terms shall have the meanings respectively set forth after each:

 

“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.

 

1

--------------------------------------------------------------------------------


 

“Collateral” means all of Grantor’s now owned or hereafter acquired right, title
and interest in and to each of the following:

 

(a)                            accounts, contract rights, and all other forms of
obligations owing to Grantor arising out of the sale or lease of goods or the
rendition of services by Grantor, irrespective of whether earned by performance,
and any and all credit insurance, guaranties, or security therefor;

 

(b)                           books and records including: ledgers; records
indicating, summarizing, or evidencing Grantor’s properties or assets or
liabilities; all information relating to Grantor’s business operations or
financial condition; and all other computer programs, disk or tape files,
printouts, runs, or other computer prepared information;

 

(c)                            deposit accounts (as that term is defined from
time to time in the Uniform Commercial Code as in effect in the State of New
York);

 

(d)                           all of Grantor’s general intangibles and other
personal property (including contract rights, rights arising under common law,
statutes, or regulations, choses or things in action, commercial tort claims,
goodwill, patents, trade names, trademarks, service marks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained in computer disks or tapes, literature, reports, catalogs,
insurance premium rebates, tax refunds, and tax refund claims);

 

(e)                            goods (as that term is defined from time to time
in the Uniform Commercial Code as in effect in the State of New York);

 

(f)                              investment property (as that term is defined
from time to time in the Uniform Commercial Code as in effect in the State of
New York);

 

(g)                           negotiable collateral, including all Grantor’s
right, title and interest with respect to any letters of credit, letter of
credit rights, instruments, drafts, documents and chattel paper (as each term is
defined from time to time in the Uniform Commercial Code as in effect in the
State of New York) and any and all supporting obligations in respect thereof;

 

(h)                           all parcels of real property and the related
improvements thereto (whether as owner, lessee, or otherwise);

 

(i)                               money or other assets of Grantor that now or
hereafter come into the possession, custody, or control of Grantor; and

 

(j)                               the proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance covering
any or all of the foregoing, and any and all of the foregoing, or other tangible
or

 

2

--------------------------------------------------------------------------------


 

intangible property resulting from the sale, exchange, collection, or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof.

 

“Secured Obligations” means any and all present and future obligations of
Grantor arising under or relating to the Subordinated Note or any one or more of
them, whether due or to become due, matured or unmatured, or liquidated or
unliquidated, including interest that accrues after the commencement of any
bankruptcy or insolvency proceeding by or against Grantor.

 

“Trade Debt” means the principal of, interest on (including any interest
accruing after the commencement of any bankruptcy event or which would have
accrued but for such event whether or not allowed) and other amounts due on or
with respect to indebtedness of Grantor to its vendors, suppliers and trade
creditors incurred in the ordinary course of business.

 

2.                                       Further Assurances.  At any time and
from time to time at the request of the Subordinated Secured Party, Grantor
shall execute and deliver to the Subordinated Secured Party all such financing
statements and other instruments and documents in form and substance
satisfactory to the Subordinated Secured Party as shall be necessary or
desirable to fully perfect, when filed and/or recorded, the Subordinated Secured
Party’s subordinated security interests granted pursuant to Section 3 of this
Agreement.  At any time and from time to time, the Subordinated Secured Party
shall be entitled to file and/or record any or all such financing statements,
instruments and documents held by them, and any or all such further financing
statements, documents and instruments, and to take all such other actions, as
the Subordinated Secured Party may deem appropriate to perfect and to maintain
perfected the subordinated security interests granted in Section 3 of this
Agreement.  Before and after the occurrence of any Event of Default, at the
Subordinated Secured Party’s request, Grantor shall execute all such further
financing statements, instruments and documents, and shall do all such further
acts and things, as may be deemed necessary or desirable by the Subordinated
Secured Party to create and perfect, and to continue and preserve, an
indefeasible subordinated security interest in the Collateral in favor of the
Subordinated Secured Party, or the priority thereof, including causing any such
financing statements to be filed and/or recorded in the applicable jurisdiction.

 

3.                                       Security Agreement.  For valuable
consideration, Grantor assigns and pledges to the Subordinated Secured Party,
and grants to the Subordinated Secured Party a subordinated security interest
in, all currently existing and hereafter acquired Collateral, as security for
the timely payment of all of the Secured Obligations.  This Agreement is a
continuing and irrevocable agreement and all the rights, powers, privileges and
remedies hereunder shall apply to any and all Secured Obligations, including
those Secured Obligations arising under successive transactions which shall
either continue the Secured Obligations, increase or decrease them, or from time
to time create new Secured Obligations after all or any prior Secured
Obligations have been satisfied, and notwithstanding the bankruptcy of Grantor.

 

4.                                       Events of Default.  There shall be an
Event of Default hereunder upon the occurrence and during the continuance of an
Event of Default under the Subordinated Note.

 

5.                                       Rights Upon Event of Default.  Upon the
occurrence and during the continuance of an Event of Default, the Subordinated
Secured Party shall have, in any jurisdiction where enforcement hereof is
sought, in addition to all other rights and remedies that the Subordinated
Secured Party may have under applicable law or in equity or under this Agreement
all rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction.

 

3

--------------------------------------------------------------------------------


 

6.                                       Voting Rights; Dividends; Etc.  With
respect to any Collateral consisting of securities, partnership interests, joint
venture interests, investments or the like in the possession of the Subordinated
Secured Party (referred to collectively and individually in this Section 6 and
in Section 7 as the “Investment Collateral”), so long as no Event of Default
occurs and remains continuing:

 

6.1                                 Voting Rights.  Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Investment Collateral, or any part thereof, for any purpose not inconsistent
with the terms of this Agreement, the Subordinated Note or the Asset Purchase
Agreement.

 

6.2                                 Dividend and Distribution Rights.  Grantor
shall be entitled to receive and to retain and use any and all dividends or
distributions paid in respect of the Investment Collateral.

 

7.                                       Rights During Event of Default.  With
respect to any Investment Collateral in the possession of the Subordinated
Secured Party, so long as an Event of Default has occurred and is continuing:

 

7.1                                 Voting, Dividend and Distribution Rights. 
At the option of the Subordinated Secured Party, all rights of Grantor to
exercise the voting and other consensual rights which they would otherwise be
entitled to exercise pursuant to Section 6.1 above, and to receive the dividends
and distributions which they would otherwise be authorized to receive and retain
pursuant to Section 6.2 above, shall cease, and all such rights thereupon shall
become vested in the Subordinated Secured Party which thereupon shall have the
sole right to exercise such voting and other consensual rights and to receive
and to hold as pledged Collateral such dividends and distributions.

 

7.2                                 Dividends and Distributions Held in Trust. 
All dividends and other distributions which are received by Grantor contrary to
the provisions of this Agreement shall be received in trust for the benefit of
the Subordinated Secured Party, shall be segregated from other funds of Grantor
and forthwith shall be paid over to the Subordinated Secured Party as pledged
Collateral in the same form as so received (with any necessary endorsements).

 

8.                                       Subordination.  This Agreement and the
rights and obligations evidenced hereby are subordinate in the manner and to the
extent set forth in that certain Subordination and Intercreditor Agreement dated
as of April 23, 2003 (as amended, supplemented or otherwise modified from time
to time, the “Subordination Agreement”) among Royal Vendex KBB N.V., the
Subordinated Secured Party, Grantor, FAO, Inc. and Fleet Retail Finance, Inc.
(the “Senior Lender”), to the indebtedness (including interest) owed by Grantor
pursuant to the Loan and Security Agreement dated as of April 23, 2003 (as
amended, supplemented or otherwise modified from time to time, the “Fleet Loan
Agreement”), among FAO, Inc., FAO Schwarz, Inc., ZB Company, Inc., The Right
Start, Inc., Targoff-RS, LLC, Fleet Retail Finance Inc., Back Bay Capital
Funding LLC and the other lending institutions party from time to time party
thereto and Fleet Retail Finance Inc. as agent for the lenders as contemplated
by the Subordination Agreement, and to any other secured indebtedness of Grantor
permitted to be incurred by the Fleet Loan Agreement, and the Subordinated
Secured Party, by acceptance hereof, agrees to be bound by the provisions of the
Subordination Agreement.  In the event that

 

4

--------------------------------------------------------------------------------


 

any provisions of this Security Agreement are deemed to conflict with the
Subordination Agreement, the provisions of the Subordination Agreement shall
govern.

 

9.                                       Costs and Expenses.  Grantor agrees to
pay to the Subordinated Secured Party all costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Subordinated Secured Party in the enforcement or attempted enforcement of this
Agreement, whether or not an action is filed in connection therewith, and in
connection with any waiver or amendment of any term or provision hereof.  All
advances, charges, costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Subordinated Secured Party in exercising
any right, privilege, power or remedy conferred by this Agreement, or in the
enforcement or attempted enforcement thereof, shall be secured hereby and shall
become a part of the Secured Obligations and shall be paid to the Subordinated
Secured Party by Grantor, immediately upon demand, together with interest
thereon from the date of demand at the rate of 6% per annum.

 

10.                                 Continuing Effect.  This Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against Grantor for liquidation or reorganization, should Grantor
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by the Subordinated Secured Party, whether as
a “voidable preference,” “fraudulent conveyance” or otherwise, all as though
such payment or performance had not been made.  In the event that any payment or
any part thereof is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

11.                                 Release of Grantor.  This Agreement shall be
terminated and all Secured Obligations of Grantor hereunder shall be released
when all Secured Obligations have been paid in full or upon such release of
Grantor’s Secured Obligations hereunder.  Upon such termination Subordinated
Secured Party shall return any pledged Collateral to Grantor, or to the person
or persons legally entitled thereto, and shall endorse, execute, deliver, record
and file all instruments and documents, and do all other acts and things
reasonably required for the return of the Collateral to Grantor, or to the
person or persons legally entitled thereto, and to evidence or document the
release of the Subordinated Secured Party’ interests arising under this
Agreement, all as reasonably requested by, and at the sole expense of, Grantor.

 

12.                                 Agreement to be Pari Passu with Trade Debt. 
Upon any dissolution, winding up, liquidation, reorganization (under bankruptcy
law) or insolvency of the Grantor (whether (a) in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors, (b)
upon the assets of the Grantor becoming less than its liabilities, (c) in the
event that the Grantor is unable to pay its debts when they become due or (d)
any other dissolution, winding up or liquidation of the Grantor) (a “Triggering
Event”), the Subordinated Secured Party agrees that from and after the date the
Subordinated Secured Party is notified that a Triggering Event has occurred, the
holders of the Trade Debt shall be pari passu in right of payment and shall be
entitled to share the proceeds of the Collateral pro rata based on the aggregate
principal amount of the Trade Debt then outstanding, the interest thereon and
any other amounts due thereon and the aggregate amount of Secured Obligations
then outstanding.

 

5

--------------------------------------------------------------------------------


 

13.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE INTERAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

IN WITNESS WHEREOF, Grantor has executed this Agreement by its duly authorized
officer as of the date first written above.

 

 

“Grantor”

 

 

 

 

 

FAO SCHWARZ, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 /s/ Jerry R. Welch

 

 

Title:

     President and Chief Executive Officer

 

 

6

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED
AS OF THE DATE FIRST
ABOVE WRITTEN:

 

 

 

 

 

“Subordinated Secured Party”

 

 

 

KBB RETAIL ASSETS CORP.

 

 

 

 

 

By

/s/ Marcel Smits

 

 

Title:

Chairman

 

 

 

7

--------------------------------------------------------------------------------